Title: To Alexander Hamilton from Elias Boudinot, 8 July 1778
From: Boudinot, Elias
To: Hamilton, Alexander


Philadelphia July 8 1778
My dear Sir
I had concluded your Laurels had produced a forgetfulness of your old friend, but am now rejoicing in my disappointment having your obliging & very entertaining favour of the 5th. Inst. just handed me. With the utmost sincerity I congratulate you & my Country on the kind Interposition of Heaven in our favour on the 28 Ultmo. It seems as if on every Occasion we are to be convinced that our political Salvation is to be as through the fire. I scarcely know whether I am more distressed that any Person engaged in the Cause of America & to whom she has entrusted her Safety could be capable of betraying her Interest in the critical moment of decision, or more really gratifyed & pleased that the supreme disposer of human Events is continually baffling not only the formidable & open force of our Enemies, but also the more dangerous & secret Efforts of false or lukewarm Friends. The General I allways revered & loved ever since I knew him, but in this Instance he has rose superior to himself. Every Lip dwells on his Praise for even his pretended Friends (for none dare to acknowledge themselves his Enemies) are obliged to croak it forth. The share that his family (for whom I retain a real friendship) has in the Honors of the day has afforded me real Pleasure, and among the rest none more than that of your Lordship.
The Congress have not made a House ’till yesterday. I am afraid I shall have my Hands full here, and I am not greatly elated at the Prospect.
We have undoubted Intelligence of the sailing of a French Fleet for this Country, under the Command of Vice Admiral Count de Estang consisting of 12 Ships of the Line, 6 frigates & two xebeques. I have reason to believe the French Ambassador is on Board; an English fleet lay at St. Helena ready to follow them, consisting of Eleven Ships—1 of 90—9 of 74—and one of 64 Guns.
I am sorry to inform you that there is also intelligence of the Settlement of Wyoming being cut off by Coll Buttler with about 1000 Indians Tories & British Troops. It is supposed that Carlisle will soon be the frontier of this State as the Inhabitants are flying in from all Quarters. About 200 Inhabitants were Scalped.
I must beg the favour of your presenting my most respectfull Compliments of Congratulations to his Excellency and the family, especially my worthy friend Harrison.
I am Dr Sir   &c
Coll. Hamilton
